Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 7, 2001 (People v Brown, 283 AD2d 437), affirming a judgment of the Supreme Court, Kings County, rendered March 13, 1997.
Ordered that the application is denied.
*560The appellant has failed, to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Ritter, Acting P.J., McGinity, H. Miller and Townes, JJ., concur.